Citation Nr: 1711765	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post medial meniscectomy and chondroplasty of the left knee for the period prior to June 10, 2010. 

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee for the period prior to June 10, 2010. 

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right knee, for the period prior to January 4, 2011. 

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee subluxation or instability, for the period prior to January 4, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Oakland, California exercises current jurisdiction of the claims file due to the Veteran's relocation.

In December 2012 and November 2013, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are two reasons why another remand is necessary.  First, the AOJ obtained a medical review of the claims file as directed in the November 2013 Board remand, but the August 2016 Supplemental Statement of the Case (SSOC) does not reference or discuss the June 2016 examination report.  This factor alone would necessitate another remand.  See 38 C.F.R. §§ 19.31, 19.37(a) (2016).  Second, the November 2013 Board remand directed that an examiner essentially opine on whether the Veteran's recurrent reports of 10/10 pain were in fact due to actual bilateral knee pain, or due to his psychiatric disability.  The examiner did opine that, based on the limited orthopedic findings in the mental health records, the Veteran's mental disorders did not aggravate his bilateral knee disability.  This may or may not indicate that the Veteran's reports of severe knee pain were in fact due to the bilateral knee disability and not a psychogenic overlay.  Thus, the Board finds that there is not a sufficient basis to make a determination.  Further, the examiner did not assess the functional impact of the bilateral knee disability for the earlier period as directed in the November 2013 remand.  See 06/16/2016 VVA-C&P Exam.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the June 2016 medical review or another appropriately qualified VA clinician.  Have the clinician assess, for the period prior to the June 2010 left total knee replacement, and the period prior to the January 2011 right total knee replacement, any psychogenic overlay or somatoform disorder as may be reflected or described as knee pain or knee disability but which does not in fact represent a disability originating in the knee but rather that originating in the head.  Explain the level of disability and functional impairment of the knees due solely to orthopedic manifestation, if any.  .

At the clinician's discretion, a mental health professional may be consulted in connection with complying with the above directive.

The examiner should provide a comprehensive rationale for all opinions expressed.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner shall also describe the occupational impairment due to the left knee disability for the period prior to June 2010 left knee TKR, and, for the right knee, prior to the January 2011 TKR.

2.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC that includes notation and discussion of all evidence added to the file since the August 2016 SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



(CONTINUED ON THE NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



